DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-7,10, 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitami et al. (US 20150279550) in view of Takashi et al. (WO 2015190215) (English translation).
Regarding claim 1, Kitami et al. (figures 1-10 and para 0028-0050) discloses a coil (3) having a winding portion (see figure 2), and a magnetic core including a core piece having an inner core portion (see figure 2 the leg portion of the core) disposed inside the winding portion (see figures 5-6), the reactor further comprises: a first projection (24c) that is integrated with and projects from an outer peripheral face of the inner core portion (see figures 5) (note: figure 5 shows the projection on the an outer peripheral face of the inner core portion), and comes into contact with an inner peripheral face of the winding portion (see figure 5) so as to position the winding portion in a diameter direction of the winding portion (see figures 2-5); and a second projection (22) that is integrated with and projects from the core piece at a position opposing an end face of the winding portion (see figure 3), and comes into contact with the end face of the winding portion so as to position the winding portion in an axial direction of the winding portion(see figures 3-4).
Kitami et al. does not expressly discloses wherein the core piece is a compact made of a composite material that contains a magnetic powder and a resin (page 5, para 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the core piece is a compact made of a composite material that contains a magnetic powder and a resin as taught by Takashi et al. to the inductive device of Kitami et al. so as to reduce hysteresis loss and eddy current loss  thereby allowing for a higher inductance value to be obtained.
Regarding claim 3, Kitami et al. (figures 1-10 and para 0028-0050) discloses the claimed invention except for wherein a height of the second projection is greater than or equal to 1/3 of a width of the end face of the winding portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein a height of the second projection is greater than or equal to 1/3 of a width of the end face of the winding portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such as to allow for the projection to tightly hold the winding in place, thereby allow allowing the winding to stay in a tightly wound position which also for a better overall inductance to be obtained.
Regarding claim 4, Kitami et al. (figures 2-6) discloses wherein the first projection is continuous over an entire length of the inner core portion.  See also Takashi et al. (figures 10 and 19-20)
Regarding claim 5, Takashi et al. (page 12, para 5) discloses wherein an insulation layer that is provided on an outer peripheral face of the first projection (4/40) and is disposed between an inner peripheral face of the winding portion and the outer peripheral face of the first projection.
Regarding claim 6, Kitami et al. (figure 6 and para 0029) discloses an insulation layer (4) that is provided on an inward end face of the second projection (22) that opposes the end face of the winding portion (see figure 6), and is disposed between the end face of the winding portion and the inward end face of the second projection (see figure 6).
Regarding claim 7, Kitami et al. (figures 1-10 and para 0028-0050) discloses the claimed invention except for wherein a thickness of the insulation layer is less than or equal to 500 um.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein a thickness of the insulation layer is less than or equal to 500um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such as to allow reduce the size and weight of the inductive device, thereby saving in manufacturing/production cost.
Regarding claim 10, as applied to claim 3 above, Kitami et al. (figures 2-6) discloses wherein the first projection is continuous over an entire length of the inner core portion.  See also Takashi et al. (figures 10 and 19-20)
Regarding claim 12, as applied to claim 3 above, Takashi et al. (page 12, para 5) discloses wherein an insulation layer that is provided on an outer peripheral face of the first projection (4/40) and is disposed between an inner peripheral face of the winding portion and the outer peripheral face of the first projection.
Regarding claim 13, as applied to claim 4 above, Takashi et al. (page 12, para 5) discloses wherein an insulation layer that is provided on an outer peripheral face of the first projection (4/40) and is disposed between an inner peripheral face of the winding portion and the outer peripheral face of the first projection.
Regarding claim 15, as applied to claim 3 above, Kitami et al. (figure 6 and para 0029) discloses an insulation layer (4) that is provided on an inward end face of the second projection (22) that opposes the end face of the winding portion (see figure 6), and is disposed between the end face of the winding portion and the inward end face of the second projection (see figure 6).
Regarding claim 16, as applied to claim 4 above, Kitami et al. (figure 6 and para 0029) discloses an insulation layer (4) that is provided on an inward end face of the second projection (22) that opposes the end face of the winding portion (see figure 6), and is disposed between the end face of the winding portion and the inward end face of the second projection (see figure 6).
Regarding claim 17, as applied to claim 5 above, Kitami et al. (figure 6 and para 0029) discloses an insulation layer (4) that is provided on an inward end face of the second projection (22) that opposes the end face of the winding portion (see figure 6), and is disposed between the end face of the winding portion and the inward end face of the second projection (see figure 6).
Regarding claim 18, as applied to claim 6 above, Kitami et al. (figures 1-10 and para 0028-0050) discloses the claimed invention except for wherein a thickness of the insulation layer is less than or equal to 500 um.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein a thickness of the insulation layer is less than or equal to 500um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such as to allow reduce the size and weight of the inductive device, thereby saving in manufacturing/production cost.

2.	Claims 2, 8-9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitami et al. (US 20150279550) in view of Takashi et al. (WO 2015190215) (English translation) in further view of Shinjiro et al. (JP 2010238798)(English translation).
Regarding claim 2, the modified inductive of Kitami et al. (figures 1-10 and para 0028-0050) discloses all the limitations as noted above but does not expressly discloses wherein a height of the first projection is less than or equal to 1 mm.
Shinjiro et al. (figure 9-10 and page 5, para 3-5) discloses wherein a height of the first projection is less than or equal to 1 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a height of the first projection is less than or equal to 1 mm taught by Shinjiro et al. to the modified inductive device of Kitami et al. so as to design a more compact core thereby saving in production cost since less material are used and also saving time in the making the inductive device.
Regarding claim 8, Kitami et al. (figures 1-10 and para 0028-0050) discloses the claimed invention except for wherein a height of the second projection is greater than or equal to 1/3 of a width of the end face of the winding portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein a height of the second projection is greater than or equal to 1/3 of a width of the end face of the winding portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such as to allow for the projection to tightly hold the winding in place, thereby allow allowing the winding to stay in a tightly wound position which also for a better overall inductance to be obtained.
Regarding claim 9, Kitami et al. (figures 2-6) discloses wherein the first projection is continuous over an entire length of the inner core portion.  See also Takashi et al. (figures 10 and 19-20)
Regarding claim 11, Takashi et al. (page 12, para 5) discloses wherein an insulation layer that is provided on an outer peripheral face of the first projection (4/40) and is disposed between an inner peripheral face of the winding portion and the outer peripheral face of the first projection.
Regarding claim 14, Kitami et al. (figure 6 and para 0029) discloses an insulation layer (4) that is provided on an inward end face of the second projection (22) that opposes the end face of the winding portion (see figure 6), and is disposed between the end face of the winding portion and the inward end face of the second projection (see figure 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837